
	

113 HR 1492 IH: To establish the Commission on America and its Veterans.
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1492
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. McDermott (for
			 himself, Mr. Blumenauer,
			 Mrs. Capps,
			 Mr. Farr, Ms. Norton, Mr.
			 Jones, Mr. Rush,
			 Ms. Wilson of Florida,
			 Mr. Ryan of Ohio,
			 Ms. Sinema,
			 Mr. Enyart,
			 Mr. Cicilline,
			 Ms. Bordallo,
			 Mr. Lowenthal,
			 Mr. Vargas,
			 Mr. Grijalva,
			 Ms. Lee of California, and
			 Mr. McNerney) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the Commission on America and its
		  Veterans.
	
	
		1.Establishment of
			 CommissionThere is
			 established an independent commission in the executive branch to be known as
			 the Commission on America and its Veterans (referred to in this
			 Act as the Commission).
		2.FindingsCongress finds the following:
			(1)After more than a
			 decade of war, and much work to help members of the Armed Forces returning home
			 from the battlefield, the United States needs a wider and more thorough process
			 for welcoming members back, taking care of their needs, and reintegrating them
			 into society.
			(2)Many initiatives
			 exist that provide help for the men and women who have fought, but there are
			 gaps in our support for veterans that need to be addressed.
			(3)The United States
			 has waged wars, but not all are involved in fighting those wars, and the United
			 States needs to be more deeply and regularly connected with members and their
			 experiences in war and returning from war.
			(4)Veterans
			 contribute mightily to the society of the United States but many veterans
			 endure ongoing psychological trauma, challenges with employment, crime and
			 dislocation, and veterans’ families and communities are also faced with the
			 after-effects of war in ways that need to be publicly addressed.
			(5)The Nation needs a whole-of-society
			 approach to improving the veteran’s position in society, and improving how we
			 welcome veterans when they return, and improving veterans’ experience when they
			 come back, and do so in a way that helps veterans, their families, and their
			 communities.
			3.Duties of
			 Commission
			(a)In
			 generalThe Commission shall—
				(1)not later than January 31, 2014, submit to
			 the President and Congress a report suggesting ceremonies and events to be held
			 throughout the United States to acknowledge the wars recently fought and for
			 the heroism displayed by members of the Armed Forces and the costs in lives and
			 injuries paid by members, families, and communities;
				(2)not later than
			 December 31, 2014, submit to the President and Congress a report on the
			 findings, conclusions, and legislative or other recommendations of the
			 Commission with respect to any deficiency in how the United States welcomes
			 back members of the Armed Forces returning home, including—
					(A)by studying the
			 entirety of the reintegration experience on the member, the family of the
			 member, and the community of the member to identify any such deficiencies that
			 can be addressed to make such reintegration a complete and positive experience;
			 and
					(B)with a particular
			 emphasis on the effects of post-traumatic stress and the other social and
			 health issues of members and veterans;
					(3)not later than 120
			 days after the date of the enactment of this Act, begin convening conversations
			 throughout the United States—
					(A)on the effect of
			 war on members, the families of members, and the communities of members;
			 and
					(B)addressing the
			 reintegration experience and the gap between the military, veterans, and
			 civilian life; and
					(4)beginning on the date that is 180 days
			 after the date of the enactment of this Act, and at regular intervals
			 thereafter during the life of the Commission, including a final report at the
			 end of such life, submit to the Secretary of Veterans Affairs recommendations
			 regarding the Office of Armed Services and Veterans Public Outreach established
			 under section 9, including how to best conduct an ongoing interaction between
			 members of the Armed Forces, veterans, and civilians, particularly with young
			 people, in which members and veterans share their stories and the effect of
			 their service and reintegration experience directly with civilians and for
			 recorded history.
				(b)Interim
			 reportsThe Commission may submit to the President and Congress
			 interim reports containing such findings, conclusions, and recommendations as
			 have been agreed to by a majority of Commission members.
			4.Composition of
			 Commission
			(a)MembersThe
			 Commission shall be composed of 18 members as follows:
				(1)One member, who shall serve as chairman of
			 the Commission, shall be appointed by the President.
				(2)One member, who shall serve as vice
			 chairman of the Commission, shall be appointed by the Speaker of the House of
			 Representatives.
				(3)Four members shall
			 be appointed by the majority leader of the Senate.
				(4)Four members shall
			 be appointed by the Speaker of the House of Representatives (in addition to the
			 one member appointed under paragraph (2)).
				(5)Four members shall
			 be appointed by the minority leader of the Senate.
				(6)Four members shall
			 be appointed by the minority leader of the House of Representatives.
				(b)Qualifications
				(1)ExpertiseMembers of the Commission shall be
			 appointed from among individuals who have personally and professionally
			 experienced the effects of war on the Armed Forces, families, and
			 society.
				(2)Nongovernmental
			 appointeesMembers of the
			 Commission may not be an officer or employee of the Federal Government.
				(3)Veterans
			 includedNot less than one
			 member of the Commission appointed under each of paragraphs (3) through (6) of
			 subsection (a) shall be a veteran.
				(4)Deadline for
			 appointmentMembers of the
			 Commission shall be appointed not later than 30 days after the date of the
			 enactment of this Act.
				(c)VacanciesExcept as provided in subsection (e)(3)
			 with respect to a quorum, any vacancy in the Commission shall not affect its
			 powers. A vacancy in the Commission shall be filled in the manner in which the
			 original appointment was made.
			(d)Compensation
				(1)PayExcept
			 as provided by paragraph (2), members of the Commission shall serve without
			 pay.
				(2)Travel
			 expensesEach member shall
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with applicable provisions under subchapter I of chapter 57 of title
			 5, United States Code, including section 5703.
				(e)Initial meeting;
			 rules of procedure; quorum
				(1)Initial
			 meetingThe Commission shall hold the initial meeting of the
			 Commission not later than 60 days after the date of the enactment of this
			 Act.
				(2)MeetingsAfter
			 the initial meeting under paragraph (1), the Commission shall meet at the call
			 of the chairman or a majority of members.
				(3)QuorumTen members of the Commission shall
			 constitute a quorum but a lesser number may hold hearings.
				(4)Rules of
			 procedureThe Commission may establish rules for the conduct of
			 the business of the Commission, if such rules are not inconsistent with this
			 Act or other applicable law.
				5.Powers of
			 Commission
			(a)HearingsFor the purpose of carrying out this Act,
			 the Commission (or on the authority of the Commission, any subcommittee,
			 member, or designated staff thereof), may hold such hearings and sit and act at
			 such times and places, take such testimony, receive such evidence, and
			 administer such oaths as the Commission considers appropriate. The Commission
			 shall hold not less than one hearing in each of the several States and the
			 District of Columbia and may hold hearings in any commonwealth, territory, or
			 possession of the United States as the Commission determines
			 appropriate.
			(b)ContractingTo the extent or in the amounts provided in
			 advance in appropriation Acts, the Commission may enter into contracts to
			 enable the Commission to carry out the responsibilities of the Commission under
			 this Act.
			(c)Information from
			 federal agenciesThe
			 Commission may secure directly from any department or agency of the United
			 States information necessary to enable it to carry out this Act. Upon request
			 of the chairman of the Commission, the chairman of any subcommittee created by
			 a majority of the Commission, or any member designated by a majority of the
			 Commission, the head of that department or agency shall furnish that
			 information to the Commission.
			(d)Assistance from
			 federal agencies
				(1)General services
			 administrationUpon the
			 request of the Commission, the Administrator of General Services shall provide
			 to the Commission, on a reimbursable basis, the administrative support services
			 and other services necessary for the Commission to carry out the
			 responsibilities of the Commission under this Act.
				(2)Other
			 departments and agenciesIn
			 addition to the assistance described in paragraph (1), the head of any
			 department or agency of the United States may provide to the Commission such
			 services, funds, facilities, staff, and other support services as they may
			 determine advisable and as may be authorized by law.
				(e)GiftsThe Commission may accept, use, and dispose
			 of gifts, bequests, or devises of services or property, both real and personal,
			 for the purpose of aiding or facilitating the work of the Commission. Gifts,
			 bequests, or devises of money and proceeds from sales of other property
			 received as gifts, bequests, or devises shall be deposited in the Treasury and
			 shall be available for disbursement upon order of the chairman, vice chairman,
			 or designee.
			(f)MailsThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the United States.
			6.Staff
			(a)In
			 general
				(1)Appointment and
			 compensationThe chairman, in accordance with rules agreed upon
			 by the Commission, shall appoint and fix the compensation of a staff director
			 and such other personnel as may be necessary to enable the Commission to carry
			 out the responsibilities of the Commission, without regard to the provisions of
			 title 5, United States Code, governing appointments in the competitive service,
			 and without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of such title relating to classification and General Schedule pay
			 rates, except that no rate of pay fixed under this subsection may exceed the
			 equivalent of that payable for a position at level III of the Executive
			 Schedule under section 5316 of title 5, United States Code.
				(2)Personnel as
			 federal employeesThe
			 executive director and any employee of the Commission (not including members
			 appointed under section 4(a)) shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
				(b)DetaileesAny
			 employee of the Federal Government may be detailed by the head of the
			 department or agency of the employee to the Commission without reimbursement
			 from the Commission, and such detailee shall retain the rights, status, and
			 privileges of the detailee’s regular employment without interruption.
			(c)Expert and
			 consultant servicesThe Commission may procure the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, but at rates not to exceed the daily rate paid a person occupying
			 a position at level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
			(d)Volunteer
			 ServicesNotwithstanding
			 section 1342 of title 31, United States Code, the Commission may accept and use
			 voluntary and uncompensated services as the Commission determines
			 necessary.
			7.Nonapplicability
			 of Federal Advisory Committee Act
			(a)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission.
			(b)Public meetings
			 and release of public versions of reportsThe Commission
			 shall—
				(1)hold public
			 hearings and meetings to the extent appropriate; and
				(2)release public
			 versions of the reports required under section 3.
				(c)Public
			 hearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of information provided to or
			 developed for or by the Commission as required by any applicable law,
			 regulation, or Executive order.
			8.Termination
			(a)Termination
				(1)In
			 generalThe Commission shall terminate on May 31, 2016.
				(2)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period preceding the date on which it terminates under paragraph (1) for the
			 purpose of concluding its activities, including providing testimony to
			 committees of Congress concerning its reports and disseminating the final
			 report.
				9.Establishment of
			 Office of Armed Services and Veterans Public Outreach
			(a)EstablishmentThe Secretary of Veterans Affairs shall
			 establish within the Department of Veterans Affairs an Office of Armed Services
			 and Veterans Public Outreach (in this section referred to as the
			 Office).
			(b)DutiesThe Office shall work with the Armed
			 Forces, veterans service organizations, the private and public sectors,
			 nonprofit organizations, local educational agencies, and other organizations to
			 help match veterans and members of the Armed Forces with civilian audiences in
			 order for private and nonprofit organizations to conduct ongoing interactions
			 between members, veterans, and civilians, particularly with young people, in
			 which members and veterans share their stories and the effect of their service
			 and reintegration experience directly with civilians and for recorded
			 history.
			10.FundingThis Act shall not be construed to increase
			 the amount of appropriations that are authorized to be appropriated for any
			 fiscal year.
		11.Veteran
			 definedIn this section, the
			 term veteran has the meaning given that term in section 101(2) of
			 title 38, United States Code.
		
